Citation Nr: 0533224	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  04-06 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pulmonary 
tuberculosis.   
 
2.  Entitlement to service connection for anemia.   
 
3.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1955 to June 1956.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO rating decision 
which, in pertinent part, determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for pulmonary tuberculosis and denied service 
connection for anemia.  The veteran provided testimony at 
personal hearings at the RO in July 2003 and January 2004.  

A February 2004 RO decision denied the veteran's claim for 
entitlement to permanent and total disability rating for 
pension purposes.  The issue of entitlement to a permanent 
and total disability rating for pension purposes is the 
subject of the remand at the end of the decision.  

In June 2005, the veteran testified at a Travel Board hearing 
at the RO.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims addressed in this decision has been developed and 
the veteran has received the required notice.  

2.  The RO denied service connection for pulmonary 
tuberculosis in July 1956, and the veteran did not appeal.  

3.  Evidence submitted since then is cumulative or redundant, 
or does not relate to an unestablished fact necessary to 
substantiate the claim, or does not raise a reasonable 
possibility of substantiating the claim.  

4.  The veteran's current anemia began many years after 
service and was not caused by any incident of service.  


CONCLUSIONS OF LAW

1.  The July 1956 RO decision that denied service connection 
for pulmonary tuberculosis is final.  38 U.S.C.A. § 7105.  

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for pulmonary 
tuberculosis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2005).  

3.  Anemia was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pulmonary Tuberculosis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
primary anemia, will be presumed if they are manifest to a 
compensable degree within the first year following active 
service.  Service incurrence will be presumed for 
tuberculosis if manifest to a degree of 10 percent or more 
within three years after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R.  §§ 3.307, 3.309.  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only the 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439 
(1995).  

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The RO denied service connection for pulmonary tuberculosis 
in July 1956.  The July 1956 RO decision was not appealed and 
is considered final.  38 U.S.C.A. § 7105(c).

The evidence considered at the time of July 1956 RO decision 
included the veteran's service medical records for his June 
1955 to June 1956 active duty.  A May 1955 objective 
enlistment examination report included a notation that the 
veteran's lungs and chest were normal.  It was also reported 
that a chest X-ray was normal.  An August 1955 treatment 
entry related a diagnosis of fibrosis, pulmonary, cause 
undetermined.  It was noted that a chest X-ray on induction 
in July 1955 revealed a fibrotic infiltrate in the upper 
portion of the veteran's right lobe and that a repeat chest 
film in August 1955 revealed no change in the infiltrate.  

An August 1955 hospital narrative summary noted that the 
veteran enlisted in June 1955 and that there was a May 1955 
note in his health record of a negative chest X-ray.  
However, it was reported that the May 1955 film was obtained 
and that it was found to show a pulmonary infiltrate in the 
upper portion of the veteran's lower right lobe.  The 
narrative summary indicated that a July 1955 notation in his 
health record showed a purified protein derivative test which 
was reported to be negative.  It was noted that later in July 
1955, another chest X-ray was taken which revealed a fibrotic 
infiltrate in the upper portion of the lower right lobe and 
that a repeat X-ray in August 1955 showed no change.  The 
narrative summary described multiple additional chest X-rays 
and indicated that one sputum culture was reported to be 
positive for mycobacterium tuberculosis.  In October 1955, 
the diagnosis was listed as tuberculosis, pulmonary, active, 
moderately advanced.  It was noted that such disorder existed 
prior to service and was not incurred in the line of duty.  
The narrative summary indicated that a further period of 
specialized hospital care was anticipated and that the 
veteran presently constituted a public health menace.  

A May 1956 medical board report related a diagnosis of 
tuberculosis, pulmonary, active, moderately advanced.  The 
report indicated that the veteran was unfit for duty and it 
was recommended that he be discharged.  A June 1956 
administrative discharge report related diagnoses of 
tuberculosis, pulmonary, minimal, inactive, five months, 
class III.  The report indicated that at discharge, the 
diagnosis was tuberculosis, pulmonary, minimal, inactive, 
five months, class IV.  

The evidence received since the July 1956 RO decision 
includes private treatment records and statements of the 
veteran, both written and offered as hearing testimony.  
These records contain evidence of treatment for variously 
diagnosed lung problems, including references to pulmonary 
tuberculosis.  

An October 1977 treatment entry from Republic of the 
Philippines Department of Health related an impression of 
pneumonitis, bilateral.  An October 2001 report from 
PhilHealth related diagnoses including pneumonia.  

An October 2003 radiological report from the Chest and 
General X-ray Clinic noted an impression of pulmonary 
tuberculosis, minimal, bilateral.  A September 2005 report 
from M. R. Manibog, Jr., M.D., indicated that the veteran had 
been under his medical care from January 2002 to the present 
for weakness and night sweating due to pulmonary 
tuberculosis, active, minimal.  It was reported that the 
veteran looked pale due to severe anemia and that he had 
joint pain due to osteoarthritis.  

The Board notes that the additional medical records with 
additional diagnosis of pulmonary tuberculosis are cumulative 
and redundant, and thus are not new evidence.  38 C.F.R. 
§ 3.156(a); Vargas-Gonzales v. West, 12 Vet.App. 321 (1999).  
The evidence at the time of the July 1956 RO decision already 
indicated that the veteran had been diagnosed with pulmonary 
tuberculosis.  The veteran's testimony and statements in this 
regard are also cumulative and redundant.  The July 1956 RO 
decision denied service connection for pulmonary tuberculosis 
on the basis that the disorder existed prior to service and 
was not aggravated by service.  None of the additional 
submitted evidence indicates that the veteran's pre-existing 
pulmonary tuberculosis was aggravated by service.  

Additionally, without the appropriate medical training and 
expertise, the veteran is not competent to offer a probative 
opinion on a medical matter, such as with respect to the 
etiology of a claimed disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The Board finds that the evidence submitted since the July 
1956 RO decision does not raise a reasonable possibility of 
substantiating the veteran's claim, and thus is not material.  
38 C.F.R. § 3.156(a).  

The Board concludes that new and material evidence has not 
been submitted since the July 1956 RO decision.  Thus, the 
claim for service connection for pulmonary tuberculosis may 
not be reopened, and the July 1956 RO decision remains final.  

II.  Anemia

The veteran's service medical records for his June 1955 to 
June 1956 active duty show no complaints, findings, or 
diagnoses of anemia.  Evaluations of the veteran during his 
period of service make no reference to anemia.  These facts 
provide negative evidence against this claim.  

There is no evidence of anemia in the year after service (as 
required for presumptive service connection) or for many 
years later.  The first post-service clinical evidence of 
anemia is in October 2001, many years after the veteran's 
period of service.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  

An October 2001 treatment report from PhilHealth noted that 
four days earlier, the veteran developed a fever as well as 
body weakness and anorexia.  The diagnoses included 
pneumonia, typhoid fever, typhoid hepatitis, and anemia.  

A July 2003 report from Alaminos Doctors' Hospital related 
diagnoses including congestive heart failure, III-C, 
secondary to anemia, severe, and arteriosclerotic heart 
disease with cardiomegaly.  A December 2003 entry from such 
facility indicated diagnoses including arteriosclerotic heart 
disease status post congestive heart failure, III-C, 
secondary to anemia.  A January 2004 entry noted diagnoses 
including anemia.  A September 2005 treatment entry from M. 
R. Manibog also indicated that the veteran had severe anemia.  

The Board observes that the treatment records noted above do 
not suggest that the veteran's current anemia is related to 
his period of service.  In fact, the probative medical 
evidence provides negative evidence against this finding, 
indicating that the veteran's current anemia began years 
after his period of service, without relationship to any 
incident of service.  

The veteran has alleged in statements and in his testimony 
that his current anemia had its onset during his period of 
service.  However, the veteran, as a layman, is not competent 
to give a medical opinion on the diagnosis or etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The veteran has also alleged that anemia was incurred 
secondary to pulmonary tuberculosis.  The Board notes that 
secondary service connection presupposes the existence of an 
established service connected disability.  Pulmonary 
tuberculosis is not service-connected, and thus there can be 
no secondary service connection for any condition allegedly 
due to pulmonary tuberculosis.  See Sabonis v. Brown, 6 
Vet.App. 426 (1994).  

The weight of the competent evidence demonstrates that the 
veteran's anemia began many years after his period of service 
and was not caused by any incident of service.  This 
condition was neither incurred in nor aggravated by service.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  



Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in September 2002, a 
rating decision in February 2003, a rating decision in July 
2003, correspondence in November 2003, and a statement of the 
case in January 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  


ORDER

The application to reopen the claim for service connection 
for pulmonary tuberculosis is denied.  

Service connection for anemia is denied.  


REMAND

The Board notes that a February 2004 RO decision denied 
entitlement to a permanent and total disability rating for 
pension purposes.  

In April 2004, the RO received a statement from the veteran 
that expressed his disagreement with the February 2004 RO 
decision.  The Board notes that the RO has not issued a 
statement of the case as to the issue of entitlement to a 
permanent and total disability rating for pension purposes.  

Thus the Board must return the case to the RO for issuance of 
a statement of the case and to give the veteran the 
opportunity to complete an appeal as to such issue. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2004); See 
Manlincon v. West, 12 Vet.App. 238 (1999).  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

The RO should issue a statement of the 
case to the veteran and his representative 
on the issue of entitlement to a permanent 
and total disability rating for pension 
purposes.  If, an only if, the veteran 
completes an appeal of this issue, the RO 
should return the case to the Board for 
appellate review of the issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


